Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant's election with traverse of Group I, claims 2-5, 7, 8, 9 (part), and without traverse SEQ ID NOs: 37 and 38 in the reply filed on February 18, 2021 is acknowledged.  
	Applicant primarily argues that searching all Groups would not present undue search burden to the Office.  In particular, Applicant argues that searching Group VII with the elected Group I would not result in undue burden because expression of polypeptide originates from its encoded nucleic acid (response, pages 3-4).
	Applicant’s arguments are carefully considered and are deemed to be unpersuasive.
Inventions of Groups I and VII are related as process of making and product made and are patentably distinct for the reasons of record.  It is also important to note that the examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
	Furthermore, it is important to note that that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are thus deemed to normally constitute different inventive concepts. 
Databases and resources allocation at the PTO have changed and the examination of additional sequences on the merits in the instant application would present a burden on PTO resources.  Therefore, this requirement is not to be construed as a requirement for an election of species, since each nucleotide and amino acid sequence is not a member of a single genus of invention, but constitutes different inventive concepts.  These sequences are also deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.  
Claims 6 and 10-14, and non-elected subject matter recited in claims 2, 4, 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  All SEQ ID NOs. (except SEQ ID NOs: 37 and 38) are also withdrawn as directed to non-elected inventions.  Applicant timely traversed the restriction (election) requirement in the reply filed on February 18, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement

2. 	Initialed and dated copies of Applicant’s IDS form 1449 filed 06/15/2017, and 01/13/2020 are attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
3.	Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Application number Denmark PA 2014 70833 (filed 12/29/2014) has been received.  
Claim Objections
4.	Claims 2, 4, 5 and 7 are objected to because of the following informalities:  
	Claims 2, 4, 5 and 7 are objected for having non-elected subject matter.  The non-elected subject matter also includes SEQ ID NOs: 27-36, 39-144 and orthologs thereof, and subject matter directed to decreasing expression of a nucleic acid sequence encoding a polypeptide (SEQ ID NOs: 27-36, 39-144) and orthologs thereof.
	Appropriate action is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


5.         Claims 2-5, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
            Claims read on a naturally occurring method of producing a genetically modified woody plant having increased biomass and/or wood density by expressing a nucleic acid sequence encoding a polypeptide which is practiced naturally in a plant (e.g. Populus) naturally expressing SEQ ID NO: 38, and which naturally comprises a native nucleic acid sequence of SEQ ID NO: 37 operably linked to its native coding sequence encoding the naturally occurring protein of SEQ ID NO: 38.  The instantly claimed method comprise method steps which are structurally identical to one present in a naturally occurring method of producing a naturally occurring genetically modified woody plant, such as Populus.  The increased biomass and/or wood density property exhibited by the naturally occurring Populus woody plant would be inherent to the expression of naturally occurring SEQ ID NO: 38 in said naturally occurring Populus woody plant.  The recited method steps of selection, selfing, crossing and growing plants or progeny from the genetically modified seeds happens naturally among a population of Populus woody plants growing in wild.
Thus, the claimed method has the same characteristics as those found naturally within a naturally occurring method of producing a plant, expressing naturally SEQ ID NO: 37 and its encoded protein of SEQ ID NO: 38.  The naturally occurring method or cellular precursors thereof as claimed does not constitute patentable method.  The instantly claimed invention reads on a method of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed method has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite in its recitation “stringent hybridization conditions” in part (c), which is confusing, since it is unclear what level of stringency is encompassed by “stringent conditions”.  The specification at paragraph bridging pages 7 and 8 gave examples but did not define the term "stringent hybridization conditions".  The temperature and washing conditions encompassed by the recitation “stringent conditions” are not defined.  One of skilled in the art would not know what specific conditions are meant by “stringent”.  The metes and bounds of the claim are indefinite without knowing the exact conditions.  One of skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 2-5 and 7-9 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method for producing a genetically modified woody plant having increased biomass and/or wood density, comprising transformation of a woody plant with a transformation vector which comprises a heterologous promoter operably linked to a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 38, and wherein overexpression of SEQ ID NO: 38 in said genetically modified woody plant results in increased biomass and/or wood density, does not reasonably provide enablement for (a) a nucleic acid sequence encoding any polypeptide (except SEQ ID NO: 38), (b) a nucleic acid sequence encoding an orthologue of SEQ ID NO: 38 or having 70% identity to SEQ ID NO: 38, (c) nucleic acid sequences hybridizing to a nucleic acid encoding SEQ ID NO: 38 under stringent hybridization conditions, (d) increasing expression of a nucleic acid encoding SEQ ID NO: 38 in a woody plant by a method other than transforming said plant with said nucleic acid encoding SEQ ID NO: 38; and (e) antisense expression of SEQ ID NO: 37.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims are broadly drawn to a method a method for producing a genetically modified woody plant having increased biomass and/or wood density compared to a corresponding non-genetically modified woody plant of the same species, said method comprising: enhancing the level of expression of at least one polypeptide having an amino acid sequence of SEQ ID NO: 38 or an ortholog thereof in a woody plant, a woody plant cell or a part thereof, generating and/or selecting the genetically modified woody plant, woody plant cell or part thereof with improved biomass and/or wood density as compared to a corresponding non-genetically modified woody plant; and growing the genetically modified woody plant, 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claim 2 is directed to an ortholog of SEQ ID NO: 38 and claim 4 is directed to an ortholog of 
The breadth of the claims 2 and 4 encompasses unknown and uncharacterized proteins having unspecified changes in the amino acid sequence of SEQ ID NO: 38 and having the property of increasing biomass and/or wood density upon expression in a woody plant.
The instant specification however, only provides guidance on a method of producing a transgenic woody plant with increased biomass and/or wood density, comprising transforming a woody plant with a plant transformation vector which comprises a heterologous promoter operably linked to a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 38, and wherein overexpression of SEQ ID NO: 38 in said genetically modified woody plant resulted in increased biomass and/or wood density.  See for example, page 27, Table 10; page 36, Table 13; page 40-41, Example 3 (STT632; TF0137).
The instant specification fails to provide guidance on a method of producing a transgenic woody plant with increased biomass and/or wood density by transforming a woody plant with a DNA construct comprising nucleotide sequence(s) encoding protein(s) having unspecified changes in the amino acid sequence of SEQ ID NO: 38.
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding orthologs of SEQ ID NO: 38 polypeptide from any source and variants thereof, and which have the functional activity of increasing biomass and/or wood density when introduced and expressed in a transgenic woody plant environment.  
 	The specification at page 6, lines 9-34 says:
"By "ortholog" or "orthologous polypeptide" is meant a polypeptide expressed by evolutionarily related gene that has a similar nucleic acid sequence, where the polypeptide has similar functional properties. Orthologous genes are structurally related genes, from different species, derived by a speciation event from an ancestral gene. elated to orthologs are paralogs. Paralogous genes are structurally related genes within a single plant species most probably derived by a duplication of a gene. The word ortholog and paraiog are used interchangeably in the entire text and the text may use the term ortholog/paralog, where it is difficult to distinguish between orthoiogs and paralogs. Several different methods are known by those of skill in the art for identifying and defining these functionally homologous sequences. An orthoiog, a paraiog or a homologous gene may be identified by one or more of the methods described below. Orthologous genes" from different organisms have highly conserved functions and can be used for identification of genes that could perform the invention in the same way as the genes presented here. Paralogous genes, which have 
The specification at paragraph bridging pages 6 and 7 says:

“The terms "substantially identical" or ’’sequence identity" may indicate a quantitative measure of the degree of homology between two amino acid sequences or two nucleic acids (DNA or RNA) of equal length. When the two sequences to be compared are not of equal length, they are aligned to give the best possible fit, by allowing the insertion of gaps or, alternatively, truncation at the ends of the polypeptide sequences or nucleotide sequences. The "sequence identity" may be presented as percent number, such as at least 40, 50%, 55,%, 60%, 65%, 70%, 75%, 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or at least 99 % amino acid sequence identity of the entire length, when compared and aligned for maximum correspondence, as measured using a sequence comparison algorithm or by visual inspection.”

Claims 2 and 4 encompass a large and unspecified changes in the amino acid sequence of SEQ ID NO: 38.
The specification does not provide guidance in the specification with respect to making amino acid changes in a functionally active WRKY transcription factor protein as set forth in SEQ ID NO: 38.
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding polypeptide(s) having 70% sequence identity to SEQ ID NO: 38.
Making all possible single amino acid substitutions in an 595 amino acid long protein like that encoded by SEQ ID NO: 37 would require making and analyzing 19595 nucleic acid sequences; these proteins would have 99.8% identity to SEQ ID NO: 38.  
Because nucleic acid sequences encoding proteins with 70% sequence identity to the 595 amino acid long SEQ ID NO: 38 would encode proteins with 178 amino acid substitutions relative to SEQ ID NO: 38, many more than 19595 nucleic acid sequences would need to be made and analyzed.   
Thus, from the guidance in the specification, it would appear that the vast majority of the amino acids in a fully-functional and active WRKY transcription factor protein as set forth in SEQ ID NO: 38 could be changed with any other amino acid.
The instant specification fails to provide guidance for which amino acids of SEQ ID NO: 38 can be 
While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded protein of SEQ ID NO: 38.
Also see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Furthermore, the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Applicant is reminded that even in cases where a protein with a known function is expressed in a plant can produce unpredictable results.  For example, Nishimura et al. (Plant Cell Physiol., 41(5):583-590, 2000; see in particular, abstract) describe over-expression of NTH15 and NTH20 proteins (transcription factors) in a transgenic plant resulted in abnormal leaf morphology.  
Also see Yang et al. (PNAS, 98:11438-11443, 2001; abstract; pages 11442-11443) who teach that transgenic rice plants constitutively overexpressing REB transcription factor resulted in sterile transgenic plants.
See also McConnell et al. (Nature, 411:709-713, 2001; see in particular, abstract; figure 2) who teach that a single amino acid change (glycine to aspartic acid) in START domain of either PHABULOSA 
Thus, making and analyzing proteins with large and unspecified amino acid changes that have functional activity of a WRKY transcription factor protein as set forth in SEQ ID NO: 38 would require undue experimentation.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having large and unspecified changes in the amino acid sequence of SEQ ID NO: 38.
	The instant specification also fails to provide guidance on how to make nucleic acid sequences encoding variants or orthologs of a fully functional WRKY transcription factor protein as set forth in SEQ ID NO: 38, and having the property of increasing biomass and/or wood density when overexpressed in a transgenic woody plant environment.
In the absence of guidance, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with increased biomass and/or wood density when expressed in a woody plant, if such woody plants are even obtainable.  See Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 at page 1027, where it is taught that the disclosure of a few gene sequences did not enable claims broadly drawn to any analog thereof.
Claim 5 is directed to a nucleic acid sequence that would hybridize to a nucleic acid molecule encoding SEQ ID NO: 38.  The claim encompasses hybridization under any stringent conditions.  This would include low or medium levels of stringency conditions of hybridization.
This would imply that any nucleic acid sequence would hybridize to a nucleic acid sequence encoding the functional polypeptide  of SEQ ID NO: 38 because the stringency conditions encompassed by the claim would allow hybridization of a nucleic acid sequence that is unrelated to a nucleic acid sequence encoding a functional WRKY transcription factor protein as set forth in SEQ ID NO: 38, and involved in 
The hybridization conditions stated at page 8 of the specification are considered as low stringent conditions.  This implies that sequences, which do not encode a protein, or encode a protein, which is unrelated in function to SEQ ID NO: 38 would also hybridize to a nucleic acid sequence encoding SEQ ID NO: 38 under said recited conditions of hybridization.  
State of the art related to DNA hybridization suggests that in order to prevent hybridization of unrelated nucleic acid sequence(s) to a target sequence, hybridization and subsequent washing conditions must be highly stringent.  For example, hybridization under conditions of 0.1 - 1.0x SSC, 50% formamide and 50 oC for 24 hours, followed by 2 washes in 0.1% SDS, 0.1x SSC at 65 oC for 25-30 minutes each is considered highly stringent condition that would not allow hybridization of unrelated nucleic acid sequences to the target sequence.  See for example, Maniatis et al. (Molecular Cloning: A Laboratory Manual, Cold Spring Harbor Laboratory, 1982; see in particular pages 387-389).
In the absence of adequate guidance, undue experimentation would have been required by one skilled in the art at the time the claimed invention was made to determine how to use said unrelated sequences which would also hybridize to a nucleic acid sequence encoding a functional WRKY transcription factor protein as set forth in SEQ ID NO: 38 under the low stringent conditions of hybridization encompassed by the breadth of the claim.
In the absence of guidance, undue experimentation would have been required by a skilled artisan to determine how to use said unrelated sequences in practicing the instantly claimed method of improving biomass and/or wood density related characteristics.
Claims 2-5, 7 and 9 also encompass improving biomass and/or wood density in a woody plant by a method that does not comprise transforming said woody plant with a polynucleotide encoding SEQ ID NO: 38.
The specification, however, fails to provide guidance on a method of increasing biomass and/or wood density in any manner other than transforming a woody plant with a nucleic acid sequence encoding SEQ ID NO: 38.  The specification does not provide guidance on co-factors, or positive regulators of SEQ 
In the absence guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to determine how a woody plant with increased biomass and/or wood density could have been produced by a method that comprises increasing the expression of a nucleic acid sequence encoding a WRKY transcription factor protein as set forth in SEQ ID NO: 38 without transforming the woody plant with a nucleic acid sequence encoding the protein SEQ ID NO: 38.
Claim 7 is directed to a nucleotide sequence encoding SEQ ID NO: 37 which also reads on  an antisense sequence.  This would encompass a nucleic acid sequence either encoding no polypeptide, or encoding a polypeptide that may have 0% sequence identity to SEQ ID NO: 38.  The specification provides no guidance on how to use said antisense sequence in improving biomass and/or wood density related characteristics.
In the absence of guidance, undue experimentation would have been required by one skilled in the art at the time the claimed invention was made to determine how to use instantly claimed method that comprises expressing such unrelated nucleic acid sequences. 
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
8.	Claims 2-5, 7 and  9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 
A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).

The claim 2 is directed to an ortholog of SEQ ID NO: 38 and claim 4 is directed to an ortholog of SEQ ID NO: 38 having 70% identity to the amino acid sequence of SEQ ID NO: 38.

The breadth of claims 2 and 4 encompass a genus comprising structures (sequences) having a large and unspecified changes in the amino acid sequence of SEQ ID NO: 38 and exhibiting the function of increased biomass and/or increased wood density upon expression in a woody plant.
The instant specification however, only describes structure of SEQ ID NO: 37 and SEQ ID NO: 38, and its function of increased biomass and/or increased wood density upon expression in a woody plant.  See for example, page 27, Table 10; page 36, Table 13; page 40-41, Example 3 (STT632; TF0137).
The specification does not describe structure(s) for representative members of Applicant’s broadly claimed genus comprising variants or orthologs of SEQ ID NO: 38 derived from diverse sources (bacteria to mammals as encompassed by the breadth of claims), and thus their function of increasing biomass and/or wood density upon expression in a woody plant is either unknown or unpredictable.
Claim 5 is directed to a nucleic acid sequence that would hybridize to a nucleic acid molecule encoding SEQ ID NO: 38.  The claim encompasses hybridization under any stringent conditions.  This would include low or medium levels of stringency conditions of hybridization.
This would imply that any nucleic acid sequence would hybridize to a nucleic acid sequence encoding the functional polypeptide  of SEQ ID NO: 38 because the stringency conditions encompassed by the claim would allow hybridization of a nucleic acid sequence that is unrelated to a nucleic acid sequence encoding a functional WRKY transcription factor protein as set forth in SEQ ID NO: 38, and involved in improving plant biomass.
The hybridization conditions stated at page 8 of the specification are considered as low stringent conditions.  This implies that sequences, which do not encode a protein, or encode a protein, which is unrelated in function to SEQ ID NO: 38 would also hybridize to a nucleic acid sequence encoding SEQ ID 
Thus claim 5 encompasses a genus comprising structures (sequences) that are unrelated in structure and function to SEQ ID NO: 37 and its encoded protein of SEQ ID NO: 38 but still capable of hybridizing to SEQ ID NO: 37 or a nucleic acid sequence encoding SEQ ID NO: 38.
The only species described in the specification is SEQ ID NO: 37 which encodes SEQ ID NO: 38.  
Structure of nucleic acid sequences encoding orthologs and variants from diverse (bacteria to mammals) sources are not described, and thus their function is unknown.
Structure of nucleic acid sequences encoding variants and/or orthologs of SEQ ID NO: 38 involved in increasing biomass and/or wood density are not described and thus their function is unknown.
Structure of nucleic acid sequences that hybridize to a nucleic acid sequence (e.g. SEQ ID NO: 37) encoding SEQ ID NO: 38 under the recited stringent conditions are not described, and thus their function of increasing biomass and/or wood density when expressed in a plant is unknown.
	One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 37 and 38 are insufficient to describe the claimed genus. 
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  
	Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



9.	Claim(s) 2, 3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertzberg et al. (US Patent Publication No. 20110016550, Published January 20, 2011).
	Hertzberg et al. disclose a method for producing a genetically modified woody plant (e.g. Poplar) having increased biomass and wood density, comprising transformation of woody plant cells with a plant transformation vector, comprising an expression cassette having a promoter operably linked to a nucleotide sequence encoding a polypeptide.  The reference further discloses regenerating woody plant transformed with said expression cassette and expressing said polypeptide.  The transformed woody plants were multiplied by crossing using plant breeding techniques (selfing or crossing) to obtain transgenic seeds and growing transgenic woody plant progenies exhibiting improved biomass and increased wood density.  See for example, See for example, SEQ ID NOs: 1-8 (WRKY transcription factor); construction group Table B; paragraph [0274]-[0276], [0395]-[03999], [0405]-[0276]; examples; Tables 1.14a, 1.14b, 1.14c; paragraph [0274]-[0276], [0395]-[03999], [0405]-[0276]; examples; Also see SEQ ID NOs: 11 and 24; construction group TFSTT019.
	This rejection is made because of the following reasons:
	(i) the recitation “ortholog”in claims reads on any polypeptide (including any WRKY transcription factor protein as SEQ ID NO: 38 is a WRKY transcription factor protein) capable of increasing biomass and/or wood density upon expression in a plant; and 
	(ii) the recitation “stringent hybridization conditions” reads on any nucleic acid molecule having a nucleotide sequence encoding encoding any protein capable of increasing biomass and/or wood density in a woody plant, and further capable of hybridizing to a nucleic acid sequence (including instant SEQ ID NO: 37) encoding instant SEQ ID NO: 38 due to low stringency conditions of hybridization as encompassed by the recitation (see 112(b)).
Accordingly, Hertzberg et al. anticipated the claimed invention.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hertzberg et al. (US Patent Publication No. 20110016550, Published January 20, 2011), and further in view of  Lei et al. (NCBI, GenBank Sequence Accession NO. JN377409, Published December 14, 2011).
	Hertzberg et al. teach a method for producing a genetically modified woody plant (e.g. Poplar) having increased biomass and wood density, comprising transformation of woody plant cells with a plant transformation vector, comprising an expression cassette having a promoter operably linked to a nucleotide sequence encoding a polypeptide.  The reference further teaches regenerating woody plant transformed with said expression cassette and expressing said polypeptide.  The transformed woody plants were multiplied by crossing using plant breeding techniques (selfing and/or crossing) to obtain transgenic seeds and growing transgenic woody plant progenies exhibiting improved biomass and increased wood density.  See for example, See for example, SEQ ID NOs: 1-8 (WRKY transcription factor); construction group Table B; paragraph [0274]-[0276], [0395]-[03999], [0405]-[0276]; examples; Tables 
	Hertzberg et al. do not teach WRKY transcription factor coding sequence encoding instant WRKY transcription factor protein of SEQ ID NO: 38.
Lei et al. teach a nucleic acid sequence a nucleic acid sequence (high homology to instant SEQ ID NO: 37) and encoding a WRKY transcription factor protein having 99% amino acid sequence identity to instant SEQ ID NO: 38 as shown below:
RESULT 2
G9HPA0_9ROSI
ID   G9HPA0_9ROSI            Unreviewed;       595 AA.
AC   G9HPA0;
DT   22-FEB-2012, integrated into UniProtKB/TrEMBL.
DT   22-FEB-2012, sequence version 1.
DT   12-AUG-2020, entry version 22.
DE   SubName: Full=WRKY transcription factor 1 {ECO:0000313|EMBL:AEV66272.1};
OS   (Populus tomentosa x Populus bolleana) x Populus tomentosa.
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; fabids; Malpighiales; Salicaceae; Saliceae; Populus.
OX   NCBI_TaxID=418444 {ECO:0000313|EMBL:AEV66272.1};
RN   [1] {ECO:0000313|EMBL:AEV66272.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Lei Y., Zhang Z.Y., Liu W.F., Lin S.Z.;
RT   "Isolation and characterization of WRKY transcription factor genes from
RT   Populus tomentosa [(P. tomentosa x P. bolleana) x P. tomentosa].";
RL   Submitted (JUL-2011) to the EMBL/GenBank/DDBJ databases.
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|ARBA:ARBA00004123}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; JN377409; AEV66272.1; -; Genomic_DNA.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   GO; GO:0003700; F:DNA-binding transcription factor activity; IEA:InterPro.
DR   GO; GO:0043565; F:sequence-specific DNA binding; IEA:InterPro.
DR   Gene3D; 2.20.25.80; -; 2.
DR   InterPro; IPR003657; WRKY_dom.
DR   InterPro; IPR036576; WRKY_dom_sf.
DR   Pfam; PF03106; WRKY; 2.
DR   SMART; SM00774; WRKY; 2.
DR   SUPFAM; SSF118290; SSF118290; 2.
DR   PROSITE; PS50811; WRKY; 2.
PE   4: Predicted;
KW   DNA-binding {ECO:0000256|ARBA:ARBA00023125};
KW   Nucleus {ECO:0000256|ARBA:ARBA00023242};
KW   Transcription {ECO:0000256|ARBA:ARBA00023163};
KW   Transcription regulation {ECO:0000256|ARBA:ARBA00023015}.
FT   DOMAIN          252..316
FT                   /note="WRKY"
FT                   /evidence="ECO:0000259|PROSITE:PS50811"
FT   DOMAIN          425..490
FT                   /note="WRKY"
FT                   /evidence="ECO:0000259|PROSITE:PS50811"
FT   REGION          1..23
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"

FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          122..197
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          227..413
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          485..512
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          523..542
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        47..63
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        79..93
FT                   /note="Pro-rich"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        122..149
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        160..193
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        227..251
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        312..372
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        373..406
FT                   /note="Polyampholyte"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        497..512
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        523..541
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   595 AA;  65293 MW;  2D0C73BE93D5435C CRC64;

  Query Match             99.0%;  Score 3130;  DB 78;  Length 595;
  Best Local Similarity   99.0%;  
  Matches  589;  Conservative    2;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 MAASSGSLDTSGNSHPQSSNSYFSFSTNSSNHYPFMTSSSFTDLLASNDEEPINNNTGNS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAASSGSLDTSGNSHPQSSNSYFSFSTNSSNHYPFMTSSSFTDLLASNDEEPINNNTGNS 60

Qy         61 KLADRIAERTGSGVPKFKSTPPPSLPLSPPPVSPSYYFAIPPGLSPTELLDSPVMLNPSN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||:|||||
Db         61 KLADRIAERTGSGVPKFKSTPPPSLPLSPPPVSPSYYFAIPPGLSPTELLDSPVLLNPSN 120

Qy        121 ILPSPTTGTFPGQGLNWKSSSGNIQQNVKKEDRSFSDFSFQPPARPSTTSSAMFQSSNST 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ILPSPTTGTFPGQGLNWKSSSGNIQQNVKKEDRSFSDFSFQPPARPSTTSSAMFQSSNST 180

Qy        181 VQPGQQQTWGFQEPAKQDEFVSGKSNMVKMEYNSNSMKSFSPEIAAIQSNPQNNNGFQSD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||:|||||||||||
Db        181 VQPGQQQTWGFQEPAKQDEFVSGKSNMVKMEYNSNSMKSFSPEIAAIQANPQNNNGFQSD 240

Qy        241 HGNQPQQYQSVREQKRSDDGYNWRKYGQKQVKGSENPRSYYKCTFPNCPTKKKVERSLDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HGNQPQQYQSVREQKRSDDGYNWRKYGQKQVKGSENPRSYYKCTFPNCPTKKKVERSLDG 300


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QITEIVYKGSHNHPKPQSTRRSSSTGSNPAMIPAPNSNSNEIQDQSYVTHGNGQMDSSVA 360

Qy        361 TPDNSSISIGDDDFDSQKSKSVGGDDLDEDEPDAKRWKRERENEGISAPGSRTVREPRVV 420
              |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
Db        361 TPDNSSISIGDDDFDSQKSKSVGGDDLDEDEPDAKRLKRERENEGISAPGSRTVREPRVV 420

Qy        421 VQTTSDIDILDDGYRWRKYGQKVVKGNPNPRSYYKCTFQGCPVRKHVERASHDLRAVITT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VQTTSDIDILDDGYRWRKYGQKVVKGNPNPRSYYKCTFQGCPVRKHVERASHDLRAVITT 480

Qy        481 YEGKHNHDVPAARGSASRSLQDHSNNGNNNAAMTIRPSTVNHVSNNPVNNPIRNQRAPPT 540
              ||||||||||||||| |||||||||||||||||  |||||||||||||||||||||||||
Db        481 YEGKHNHDVPAARGSGSRSLQDHSNNGNNNAAMATRPSTVNHVSNNPVNNPIRNQRAPPT 540

Qy        541 ATSEGDMPFTLEMLQSPGSFGFSGFGNLMGSYMNQSSTDEVLSRAKRELEVESFW 595
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ATSEGDMPFTLEMLQSPGSFGFSGFGNLMGSYMNQSSTDEVLSRAKRELEVESFW 595



Given Hertzberg et al. teach that transgenic woody plants (Poplar) overexpressing WRKY transcription factor protein increases biomass and wood density, it would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to overexpress any woody plant derived WRKY transcription factor protein from a finite number of such WRKY transcription factor proteins, including Li et al. WRKY transcription factor protein (99% identity to instant SEQ ID NO: 38) as a matter of design choice to produce transgenic woody plants overexpressing Li et al. WRKY transcription factor protein and exhibiting increase in biomass and wood density. 
Given Li et al. WRKY coding sequence is highly homologous to instant SEQ ID NO: 37, and which encodes a WRKY transcription factor protein having 99% identity to instant SEQ ID NO: 38, it would have been obvious and within the scope of an ordinary skill in the art at the time the invention was made to isolate and identify claimed nucleotide sequences (SEQ ID NO: 37 encoding SEQ ID NO: 38) based on the polynucleotide sequence encoding Li et al. WRKY transcription factor protein by applying conventional methodologies of variant DNA isolation which had a reasonable expectation of success, and subsequently use in Hertzberg et al. method to arrive at the Applicant’s invention with a reasonable expectation of success and without any unexpected results.

Conclusion
11.  	Claims 2-5, 7, 8 and 9 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663